PER CURIAM.
The petition seeking a belated appeal of the lower tribunal’s “Order Denying Motion for New Trial and Reinstating Judgment and Sentence,” rendered on or about June 28, 2006, in Duval County Circuit Court case number 16-2004-CF-10692-AXXX, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). The court notes that pursuant to the order for which a belated appeal has been granted, the Public Defender has been appointed to represent petitioner on appeal.
BROWNING, C.J., PADOVANO and THOMAS, JJ., concur.